—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about December 3, 1999, which, insofar as appealed from, denied defendant’s motion to compel plaintiff to submit to a continued physical examination, unanimously affirmed, without costs.
The motion court did not improvidently exercise its discretion in denying the relief sought by defendant in view of its extended delays in complying with a prior preliminary conference order. Concur — Williams, J. P., Tom, Wallach, Buckley and Friedman, JJ.